Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
Examiner Notes
Examiner cites particular paragraphs and/or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Authorization for Internet Communications in a Patent Application
Applicant may consider filing an Authorization for Internet Communications in a Patent Application form (http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) along with the response to this office action to facilitate and expedite future communication between Applicant and the examiner. If the form is submitted then Applicant is requested to provide a contact email address in the signature block at the conclusion of the official reply.

USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.
As per claim 1, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is a process, machine, manufacture, or composition of matter (Step 1). The claim recites an abstract idea because the 

As per claims 2-8, they are dependent upon claim 1 and include all the limitations of claim 1. Therefore claims 2-8 recite the same abstract idea of claim 1. Claims 2-8 recite additional mental processes (e.g. assigning, including, determining, removing, generating, providing, dividing, and inserting), insignificant extra-solution activity (e.g. committing), and non-functional descriptive language (e.g. defining the risk factor). Therefore the aforementioned claims 2-8 are also directed to patent ineligible subject matter for the same reasons as identified in claim 1.

As per claim 9, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is a process, machine, manufacture, or composition of matter (Step 1). The claim recites an abstract idea because the “maintain…requests” limitations recited in ll. 7-21 can be considered mental processes (concepts performed in the human mind including an observation, evaluation, judgment, and/or opinion). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind or via pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Step 2A Prong One). The abstract idea is not integrated into a practical application (Step 2A Prong Two) because the abstract idea is recited but for generically recited additional computer elements (build queue, code repository, code revisions, memory, program instructions, processor, computer readable 

As per claims 10-15, they are dependent upon claim 1 and include all the limitations of claim 9. Therefore claims 10-15 recite the same abstract idea of claim 9. Claims 10-15 recite additional mental processes (e.g. exclude, dynamically update, divide, insert, and access), insignificant extra-solution activity (e.g. commit and receive), and non-functional descriptive language (e.g. defining the risk factor and the request set option). Therefore the aforementioned claims 10-15 are also directed to patent ineligible subject matter for the same reasons as identified in claim 9.

As per claim 16, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is a process, machine, 

As per claims 17-20, they are dependent upon claim 1 and include all the limitations of claim 16. Therefore claims 17-20 recite the same abstract idea of claim 16. Claims 17-20 recite additional mental processes (e.g. assigning, including, determining, removing, generating, and providing), and non-functional descriptive language (e.g. defining the sub-factor). Therefore the aforementioned claims 17-20 are also directed to patent ineligible subject matter for the same reasons as identified in claim 16.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

A terminal disclaimer may be effective to overcome a provisional obviousness-type double patenting rejection over a pending application (37 CFR 1.321(b) and (c)). A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more 

	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

	A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Lonqi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Betq, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).


As per claims 1-20, they are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent 10,691,449. 

The present application is a continuation of U.S. Patent 10,691,449, having the same inventive entity, assignee, and with identical disclosures. Although the conflicting claims are not identical, they are not patentably distinct from each other and have obvious substantially similar limitations (See MPEP 804). A table has been constructed below to illustrate this:

Instant Application
U.S. Patent No. 10,691,449
1. A computer-implemented method comprising: 
receiving, by a build queue associated with a code repository, a number of build requests for builds of respective code revisions; inserting, 

2. The computer-implemented method of claim 1, wherein determining the risk factor comprises basing the risk factor on one or more sub-factors comprising at least one of: a build request priority; a base commit identifier for a code change; an identity of a requestor, a file type of a changed file, or an amount of code change, associated with a build request in 



3. The computer-implemented method of claim 2, further comprising: 
assigning a value to each of the one or more sub-factors; and including the copy of the one or more build requests in the generated request set based on a comparison of a sum of the value of each of the one or more sub-factors to a sub-factor threshold value.


4. The computer-implemented method of claim 1, wherein the copy of the one or more build requests comprises at least two copies that are included in the request set, and each of the number of build requests remain in the build 







5. The computer-implemented method of claim 4, further comprising: removing each of the number of build requests, that are pending, having a corresponding copy in the request set from the build queue based at least on said 








6. The computer-implemented method of claim 1, wherein the copy of the one or more build requests comprises at least two copies that are included in the request set, and each of the number of build requests remain in the build queue individually, the method further comprising: determining a build for the separate build request was not completed successfully; removing the separate build request from the build queue; generating a first request subset comprising less than all copies of build requests in the request set based on an updated risk factor; generating a second 


7. The computer-implemented method of claim 6, wherein generating the first request subset and the second request subset comprises: dividing the at least two copies in the request set into approximately equal first and second groups, the first group comprising first copies of build requests with risk factor values that are less than risk factor values of second copies of build requests of the second group; assigning to the first request subset the first copies of build requests of the first group; and assigning to the second request subset the second copies of build requests of the second group; wherein the first request subset is provided to pend in 

8. The computer-implemented method of claim 6, further comprising: committing code revisions corresponding to the first request subset or the second request subset to the code repository based on determining a build for the first request subset or the second request subset, respectively, completed successfully; in the first request subset or the second request subset for which a build is not successfully completed, when a number of code revisions therein is more than one, dividing each of the first request subset or the second request subset into approximately equal sub- groups based on further updated risk factors of code revisions therein; and inserting the sub-groups at the head of the build queue.



9. A system comprising: 

at least one second memory device configured as a code repository; and 
at least one processor configured to execute the program instructions, the program instructions including: 
build queue instructions configured to: maintain a build queue to queue received build requests and request sets, the build queue being a gated check-in build queue for access to the code repository; and 
order the request sets in the build queue ahead of pending build requests in the build queue that are also represented in the request sets; risk factor instructions configured to: determine risk factors of the build requests that are received by the system;
subset instructions configured to: generate request sets, each comprising respective copies of one or more build requests pending in the build queue that are included to form the request sets, based at least on the risk factors 




10. The system of claim 9, wherein the risk factor instructions are configured to determine the risk factors based on values of one or more sub-factors comprising at least one of: a build request priority; a base commit identifier for a code change; an identity of a code developer requestor for the first build request or the second build request; a file type of a changed file for the first build request or the second build request; an amount of code change in the first build request or the second build request; a frequency of change for code over a time period; a number of previously failed compilations associated with a code change; or a relationship between a changed file in the 


11. The system of claim 9, wherein the build queue instructions configured to: commit code revisions of the build requests and the request sets for which a build successfully completes.


12. The system of claim 9, wherein the build request option includes a request set option that indicates if an associated build request is permitted to be included in a request set; the build queue instructions configured to: receive the build requests, at least one build request of the of the build requests having a request set option that indicates the at least one build request is not permitted to be included in any request set; and the subset instructions configured to: exclude the at least one build request during request set generation.


13. The system of claim 12, the program instructions further comprising: user interface (UI) instructions configured to provide a UI for the build queue to one or more client devices of code developer requestors, the UI including: the request set option that is selectable by a developer requestor.
























14. The system of claim 9, wherein risk factor instructions are configured to: dynamically update the risk factors associated with the build requests based on at least one of a number of pending build requests pending in the build queue; or optimizing information associated with an unsuccessful completion of a build for a request set determined by error handling instructions; and wherein the subset instructions are configured to: divide a request set into two request subsets with an approximately equal number of copies of build requests based at least on a dynamically updated risk factor and responsive to a build of 






15. The system of claim 9, the program instructions further comprising: user interface (UI) instructions configured to provide a UI for the build queue to one or more client devices of code developer requestors, the UI providing at least one of: a queue status of the build requests and the request sets in the build queue; a completion indication of builds of the build requests and the request sets; or access to the one or more client devices of the code developer requestors for submitting respective build requests to the build queue.






16. A computer-readable storage medium having program instructions recorded thereon that, when executed by one or more processors, cause the one or more processors to perform a method in a client device, the method comprising: 
inserting, in a build queue associated with a code repository, a number of build requests for builds of respective code revisions as pending upon respective receipt thereof; determining that the number of build requests satisfies a relationship corresponding to a threshold value of build requests; determining respective risk factors for a set of the number of build requests, the respective risk factors corresponding to one or more sub-factors that are selected based at least on satisfaction of the relationship; generating a request set 

17. The computer-readable storage medium of claim 16, wherein the one or more sub- factors comprise at least one of: a build request priority; a base commit identifier for a code change; an identity of a requestor, a file type of a changed file, or an amount of code change, associated with a build request in the set; a frequency of change for code over a time period; a number of previously failed compilations associated with a code change; or a relationship between changed files in two build requests in the set.


















19. The computer-readable storage medium of claim 16, the method further comprising: 

20. The computer-readable storage medium of claim 16, wherein the copy of the one or more build requests comprises at least two copies that are included in the request set, and each of the number of build requests remain in the build queue individually, the method further comprising: determining a build for the separate build request was not completed successfully; removing the separate build request from the build queue; generating a first request subset comprising less than all copies of build requests in the request set based on an updated risk factor; generating a second request subset comprising any remaining copies of build requests in the request set that are not included in the first request subset; and providing the first request subset and the 

receiving, in a build queue associated with a code repository, a first build request for a build 
determining a risk factor for at least one of the first build request or the second build request;
generating a request set comprising one or more of a copy of the first build request and a copy of the second build request based on the risk factor; and
inserting the request set into the build queue as a third build request to pend ahead of the first build request and the second build request.




2. The computer-implemented method of claim 1, wherein determining the risk factor comprises basing the risk factor on one or more sub-factors comprising at least one of:
a build request priority;
a base commit identifier for a code change;
an identity of a requestor for the first build request or the second build request;

an amount of code change in the first build request or the second build request; or
a relationship between a changed file in the first build request and a changed file in the second build request.

3. The computer-implemented method of claim 2, further comprising:
assigning a value to each of the one or more sub-factors; and
including the copy of the first build request and the copy of the second build request in the generated request set based on a comparison of a sum of the value of each of the one or more sub-factors to a threshold value.

4. The computer-implemented method of claim 1, wherein the copy of the first build request and the copy of the second build request are included in the request set, and the first build 
the method further comprising:
upon completion of the third build request, determining whether a build for the third build request completed successfully; and
removing the third build request from the build queue and subsequently performing one of:
committing the first code revision and the second code revision to the code repository based on determining the build for the third build request completed successfully; or
processing, individually, the first build request and the second build request in the build queue based on determining the build for the third build request did not complete successfully.

5. The computer-implemented method of claim 1, wherein the request set also includes a copy of a fourth build request for a build of a third code revision that is in the build queue and has a respective risk factor, the method further comprising:

removing the third build request from the build queue; and
committing the first code revision, the second code revision, and the third code revision to the code repository based on determining the build for the third build request completed successfully.

6. The computer-implemented method of claim 1, wherein the request set also includes a copy of a fourth build request for a build of a third code revision that is in the build queue, the method further comprising:
determining a build for the third build request was not completed successfully;
removing the third build request from the build queue;
generating a first request subset comprising less than all copies of build requests in the request set based on an updated risk factor;

providing the first request subset and the second request subset in the build queue ahead of the first build request, the second build request, and the third build request.

7. The computer-implemented method of claim 6, wherein generating the first request subset comprises:
dividing the copies of build requests in the request set into approximately equal first and second groups, the first group comprising first copies of build requests with risk factor values that are less than risk factor values of second copies of build requests of the second group; and
assigning to the first request subset the first copies of build requests of the first group.





8. The computer-implemented method of claim 6, further comprising:
committing code revisions corresponding to the first request subset or the second request subset to the code repository based on determining a build for the first request subset or the second request subset, respectively, completed successfully;
in the first request subset or the second request subset for which a build is not successfully completed, when a number of code revisions therein is more than one, dividing each of the first request subset or the second request subset into approximately equal sub-groups based on further updated risk factors of code revisions therein; and
inserting the sub-groups at the head of the build queue.

9. A system comprising:

at least one second memory device configured as a code repository; and
at least one processor configured to execute the program instructions, the program instructions including:
build queue instructions configured to:
maintain a build queue to queue received build requests and request sets, the build queue being a gated check-in build queue for access to the code repository;
order the request sets in the build queue ahead of pending build requests in the build queue that are also represented in the request sets; and
commit code revisions of the build requests and the request sets for which a build successfully completes;
risk factor instructions configured to:
determine risk factors of the build requests that are received by the system;
subset instructions configured to:

queue optimizer instructions configured to:
insert the request sets into the build queue.

10. The system of claim 9, wherein the risk factor instructions are configured to determine the risk factors based on values of one or more sub-factors comprising at least one of:
a build request priority;
a base commit identifier for a code change;
an identity of a code developer requestor for the first build request or the second build request;
a file type of a changed file for the first build request or the second build request;
an amount of code change in the first build request or the second build request; or


11. The system of claim 10, wherein the risk factor instructions are configured to select sub-factors of the one or more sub-factors to determine the risk factors based on a number of build requests to be included in a request set.

12. The system of claim 9, wherein the risk factor instructions are configured to be updated based on a machine learning algorithm analysis of one or more of a plurality of code bases and a plurality of code developer requestors to determine the risk factors.








13. The system of claim 9, the system further comprising error handling instructions configured to:
determine at least one possible point of failure for a build of the request set based on a received completion indication of the build of the request set;
wherein the risk factor instructions are further configured to:
determine an updated risk factor for a build request associated with the determined at least one possible point of failure;
wherein the subset instructions are further configured to:
divide a request set into two request subsets with an approximately equal number of copies of build requests responsive to a build of the request set not successfully completing;
wherein the queue optimizer instructions are further configured to:
insert the request subsets to the build queue; and

remove the request set from the build queue; and
order the request subsets in the build queue ahead of build requests represented in the request subsets that are also pending in the build queue.

14. The system of claim 13, wherein the subset instructions are further configured to:
divide a request subset into two additional request subsets, with an approximately equal number of copies of build requests and based on risk factors of the build requests represented in the request subset, responsive to a build of the request subset not successfully completing;
wherein the queue optimizer instructions are further configured to:
insert the two additional request subsets to the build queue; and wherein the build queue instructions are further configured to:

remove the request subsets from the build queue subsequent to builds of the request subsets completing; and
order the two additional request subsets in the build queue ahead of pending build requests represented in the two additional request subsets.

15. The system of claim 9, the program instructions further comprising:
user interface (UI) instructions configured to provide a UI for the build queue to one or more client devices of code developer requestors, the UI providing at least one of:
a queue status of the build requests and the request sets in the build queue;
a completion indication of builds of the build requests and the request sets;
access to the one or more client devices of the code developer requestors for submitting respective build requests to the build queue; or


16. A computer-readable storage medium having program instructions recorded thereon that, when executed by one or more processors, cause the one or more processors to perform a method in a client device, the method comprising:
receiving a first build request for a first code revision and a second build request for a second code revision in a build queue;
determining a risk factor for at least one of the first build request or the second build request;
generating a request set comprising one or more of a copy of the first build request and a copy of the second build request based on the risk factor for the at least one of the first build request or the second build request; and





17. The computer-readable storage medium of claim 16, wherein determining the risk factor comprises basing the risk factor on one or more sub-factors comprising at least one of:
a build request priority;
a base commit identifier for a code change;
an identity of a requestor for the first build request or the second build request;
a file type of a changed file for the first build request or the second build request;
an amount of code change in the first build request or the second build request; or
a relationship between a changed file in the first build request and a changed file in the second build request.


the method further comprising:
upon completion of the third build request, determining whether a build for the third build request completed successfully; and
removing the third build request from the build queue and subsequently performing one of:
committing the first code revision and the second code revision to the code repository based on determining the build for the third build request completed successfully; or
processing, individually, the first build request and the second build request in the build queue based on determining the build for the third build request did not complete successfully.

19. The computer-readable storage medium of claim 16, the method further comprising:



20. The computer-readable storage medium of claim 19, wherein the risk factor for the second build request includes a relationship between a changed file in the first build request and a changed file in the second build request each of which includes code changes to a common code component.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Gu (US 2007/0234320) in view of Best et al. (US 2014/0258658) in view of Roberston et al. (US 8,826,280) (hereinafter Robertson).

As per claim 1, the combination of references above teach a computer-implemented method comprising: 
	receiving, by a build queue associated with a code repository, a number of build requests for builds of respective code revisions (Gu [0019] and [0031]); 
	inserting, upon respective receipt, each of the number of build requests as pending in the build queue (Gu [0019]);
	determining that the number of build requests satisfies a relationship corresponding to a threshold value of build requests (Robertson col. 2, ll. 20-31);
detect build errors);
	generating a request set comprising a copy of one or more build requests from the number of build requests based at least on the risk factors and satisfaction of the relationship (Best fig. 4; [0047]-[0049]; and [0054] create copies of data blocks using a variety of factors identifying the probability of failure for each data block and prioritizing the copies having a high factor i.e. pend them ahead in the queue); and 
	inserting the request set into the build queue as a separate build request to pend ahead of the number of build requests (Best fig. 4; [0047]-[0049]; and [0054] create copies of data blocks using a variety of factors identifying the probability of failure for each data block and prioritizing the copies having a high factor i.e. pend them ahead in the queue).

Gu and Best are both concerned with queue management processes in a computing environment. Gu teaches managing a build queue while Best teaches prioritizing copies of data blocks in a queue with a high probability of failure. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gu in view of Best because it would provide a solution for reducing data loss in a computing storage environment by prioritizing data blocks for creating a number of additional secondary copies of data using a vulnerability factor for identifying those data blocks having a probability of failure to reduce the possibility of data loss within a storage system and/or disk while maintaining the overall efficiency of the system.

Gu and Robertson are both concerned with queue management processes in a computing environment. Gu teaches managing a build queue while Robertson teaches real-time monitoring of task queues. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gu and Best in view of Robertson because information about tasks in a queue could be used to shift task processors from one queue to another. For example, when a queue has tasks that exceed the maximum number threshold or the maximum priority threshold, additional task processors can be assigned to the queue to reduce the number of tasks in the queue and/or process the tasks in the queue faster.

Claims 2-3 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Best in view of Robertson in view of Coulthard et al. (US 2017/0286258) (hereinafter Coulthard).

As per claim 2, Coulthard teaches wherein determining the risk factor comprises basing the risk factor on one or more sub-factors comprising at least one of: a build request priority; a base commit identifier for a code change; an identity of a requestor, a file type of a changed file, or an amount of code change, associated with a build request in the set; a frequency of change for code over a time period; a number of previously failed compilations associated with a code change ([0032]); or a relationship between changed files in two build requests in the set.

Gu and Coulthard are both concerned with code management processes in a computing environment. Gu teaches managing a build queue while Coulthard teaches identifying false positive automated tests. Therefore it would have been obvious to one of ordinary skill in the art 

As per claim 3, Best teaches assigning a value to each of the one or more sub-factors (Best fig. 4; [0047]-[0049]; and [0054] create copies of data blocks using a variety of factors identifying the probability of failure for each data block and prioritizing the copies having a high factor i.e. pend them ahead in the queue); and including the copy of the one or more build requests in the generated request set based on a comparison of a sum of the value of each of the one or more sub-factors to a sub-factor threshold value ([0020] compare risk and vulnerability of data blocks to each other when copying data blocks).

As per claim 16, it has similar limitations as claim 2 and is therefore rejected using the same rationale. 

As per claim 17, it has similar limitations as claim 2 and is therefore rejected using the same rationale. 

As per claim 18, it has similar limitations as claim 3 and is therefore rejected using the same rationale. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Best in view of Robertson as applied to claim 1 above, in view of Best et al. (US 2010/0058294) (hereinafter Eggers) in view of Novak et al. (US 2018/0239639) (hereinafter Novak).

As per claim 4, the combination of references above teach wherein the copy of the one or more build requests comprises at least two copies that are included in the request set, and each of the number of build requests remain in the build queue individually (Best fig. 4; [0047]-[0049]; and [0054] create copies of data blocks using a variety of factors identifying the probability of failure for each data block and prioritizing the copies having a high factor i.e. pend them ahead in the queue), the method further comprising: 
	upon completion of the separate build request, determining that a build for the separate build request completed successfully (Eggers fig. 5, block 520); 
	removing the separate build request from the build queue (Novak [0030], ll. 25-28 remove jobs from build queue); and 
	subsequent to said removing, committing the respective code revisions to the code repository based on determining the build for the separate build request completed successfully (Eggers [0051] and [0055]).

Gu and Eggers are both concerned with code management processes in a computing environment. Gu teaches managing a build queue while Eggers teaches guarding code check-in with test case execution results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gu, Best, and Robertson in view of Eggers because it would result in an improved data processing system, and more specifically to providing a source code control system that employs test case execution results to mandate that software code have a specific level of quality for check-in to a central repository thereby increasing the ability of a software development project to achieve successful build processes.

Gu and Novak are both concerned with code management processes in a computing environment. Gu teaches managing a build queue while Novak teaches dynamic build pipeline execution. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gu, Best, Robertson, and Eggers in view of Novak because it would provide for higher-level abstractions (e.g., with respect to testing, provisioning, validation, etc.) to provide for the definition of alternative flows with minimal changes in the current implementation of the system.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Best in view of Robertson in view of Eggers in view of Novak as applied to claim 4 above, in view of Zawadzki (US 8,037,453).

As per claim 5, Zawadzki teaches removing each of the number of build requests, that are pending, having a corresponding copy in the request set from the build queue based at least on said determining that the build for the separate build request completed successfully (col. 14, ll. 25-41).

Gu and Zawadzki are both concerned with code management processes in a computing environment. Gu teaches managing a build queue while Zawadzki teaches continuous software configuration, test, and build management. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gu, Best, Robertson, Eggers, and Novak in view of Zawadzki because by integrating the dependency management system into the build management system, numerous benefits accrue including the ability accommodate smaller software teams that are typically more efficient than large development teams. Further, the decomposition of larger applications into separate modules allows for more efficient management and distribution of software development across distributed organizations, since each distributed team is assigned to an entire module as opposed to splitting a module among multiple distributed teams and optimizing storage to reduce storage requirements.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Best in view of Robertson in view of Zawadzki.

As per claim 6, the combination of references above teach wherein the copy of the one or more build requests comprises at least two copies that are included in the request set, and each of create copies of data blocks using a variety of factors identifying the probability of failure for each data block and prioritizing the copies having a high factor i.e. pend them ahead in the queue), the method further comprising: 
	determining a build for the separate build request was not completed successfully (Zawadzki col. 14, ll. 25-41); 
	removing the separate build request from the build queue (Zawadzki col. 14, ll. 25-41);
	generating a first request subset comprising less than all copies of build requests in the request set based on an updated risk factor (Best fig. 4; [0047]-[0049]; and [0054] create copies of data blocks using a variety of factors identifying the probability of failure for each data block and prioritizing the copies having a high factor i.e. pend them ahead in the queue);
	generating a second request subset comprising any remaining copies of build requests in the request set that are not included in the first request subset (Best fig. 4; [0047]-[0049]; and [0054] create copies of data blocks using a variety of factors identifying the probability of failure for each data block and prioritizing the copies having a high factor i.e. pend them ahead in the queue); and
	providing the first request subset and the second request subset in the build queue ahead of the number of build requests that are pending in the build queue (Best fig. 4; [0047]-[0049]; and [0054] create copies of data blocks using a variety of factors identifying the probability of failure for each data block and prioritizing the copies having a high factor i.e. pend them ahead in the queue).

Gu and Zawadzki are both concerned with code management processes in a computing environment. Gu teaches managing a build queue while Zawadzki teaches continuous software configuration, test, and build management. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gu, Best, and Robertson in view of Zawadzki because by integrating the dependency management system into the build management system, numerous benefits accrue including the ability accommodate smaller software teams that are typically more efficient than large development teams. Further, the decomposition of larger applications into separate modules allows for more efficient management and distribution of software development across distributed organizations, since each distributed team is assigned to an entire module as opposed to splitting a module among multiple distributed teams and optimizing storage to reduce storage requirements.

As per claim 7, Best teaches wherein generating the first request subset and the second request subset comprises: 
	dividing the at least two copies in the request set into approximately equal first and second groups, the first group comprising first copies of build requests with risk factor values that are less than risk factor values of second copies of build requests of the second group (fig. 4; [0047]-[0049]; and [0054] create copies of data blocks using a variety of factors identifying the probability of failure for each data block and prioritizing the copies having a high factor i.e. pend them ahead in the queue); 
	assigning to the first request subset the first copies of build requests of the first group (fig. 4; [0047]-[0049]; and [0054] create copies of data blocks using a variety of factors identifying the probability of failure for each data block and prioritizing the copies having a high factor i.e. pend them ahead in the queue); and 
	assigning to the second request subset the second copies of build requests of the second group (fig. 4; [0047]-[0049]; and [0054] create copies of data blocks using a variety of factors identifying the probability of failure for each data block and prioritizing the copies having a high factor i.e. pend them ahead in the queue);
	wherein the first request subset is provided to pend in the build queue ahead of the second request subset (fig. 4; [0047]-[0049]; and [0054] create copies of data blocks using a variety of factors identifying the probability of failure for each data block and prioritizing the copies having a high factor i.e. pend them ahead in the queue).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Best in view of Robertson in view of Zawadzki as applied to claim 6 above, in view of Eggers.

As per claim 8, the combination of references above teach:
	committing code revisions corresponding to the first request subset or the second request subset to the code repository based on determining a build for the first request subset or the second request subset, respectively, completed successfully (Eggers [0051] and [0055]));
	in the first request subset or the second request subset for which a build is not successfully completed (Zawadzki col. 14, ll. 25-41), when a number of code revisions therein is more than one, dividing each of the first request subset or the second request subset into approximately equal sub-groups based on further updated risk factors of code revisions therein create copies of data blocks using a variety of factors identifying the probability of failure for each data block and prioritizing the copies having a high factor i.e. pend them ahead in the queue); and 
	inserting the sub-groups at the head of the build queue (Best fig. 4; [0047]-[0049]; and [0054] create copies of data blocks using a variety of factors identifying the probability of failure for each data block and prioritizing the copies having a high factor i.e. pend them ahead in the queue).

Gu and Eggers are both concerned with code management processes in a computing environment. Gu teaches managing a build queue while Eggers teaches continuous software configuration, test, and build management. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gu, Best, Robertson, and Zawadzki in view of Eggers because it would result in an improved data processing system, and more specifically to providing a source code control system that employs test case execution results to mandate that software code have a specific level of quality for check-in to a central repository thereby increasing the ability of a software development project to achieve successful build processes.

Claims 9, 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Best in view of Eggers in view of Willson et al. (US 10,657,023) (hereinafter Willson).

As per claim 9, the combination of references above teach a system comprising: 

	at least one second memory device configured as a code repository (Eggers abstract); and 
	at least one processor configured to execute the program instructions, the program instructions including: 
		build queue instructions configured to: 
			maintain a build queue to queue received build requests and request sets (Gu [0019]), the build queue being a gated check-in build queue for access to the code repository (Willson col. 9, ll. 6-18); and 
			order the request sets in the build queue ahead of pending build requests in the build queue that are also represented in the request sets (Best fig. 4; [0047]-[0049]; and [0054] create copies of data blocks using a variety of factors identifying the probability of failure for each data block and prioritizing the copies having a high factor i.e. pend them ahead in the queue); 
		risk factor instructions configured to: determine risk factors of the build requests that are received by the system (Gu [0018] and Best fig. 4; [0047]-[0049]; and [0054] create copies of data blocks using a variety of factors identifying the probability of failure for each data block and prioritizing the copies having a high factor i.e. pend them ahead in the queue); 
		subset instructions configured to: generate request sets, each comprising respective copies of one or more build requests pending in the build queue that are included to form the request sets, based at least on the risk factors and a build request option (Best fig. 4; [0047]-[0049]; and [0054] create copies of data blocks using a variety of factors identifying the probability of failure for each data block and prioritizing the copies having a high factor i.e. pend them ahead in the queue); and 
		queue optimizer instructions configured to: insert the request sets into the build queue as additional pending build requests (Best fig. 4; [0047]-[0049]; and [0054] create copies of data blocks using a variety of factors identifying the probability of failure for each data block and prioritizing the copies having a high factor i.e. pend them ahead in the queue).

Gu and Best are both concerned with queue management processes in a computing environment. Gu teaches managing a build queue while Best teaches prioritizing copies of data blocks in a queue with a high probability of failure. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gu in view of Best because it would provide a solution for reducing data loss in a computing storage environment by prioritizing data blocks for creating a number of additional secondary copies of data using a vulnerability factor for identifying those data blocks having a probability of failure to reduce the possibility of data loss within a storage system and/or disk while maintaining the overall efficiency of the system.

Gu and Eggers are both concerned with code management processes in a computing environment. Gu teaches managing a build queue while Eggers teaches guarding code check-in with test case execution results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gu and Best in view of Eggers because it would result in an improved data processing system, and more specifically to providing a source code control system that employs test case execution results to mandate that 

Gu and Willson are both concerned with code management processes in a computing environment. Gu teaches managing a build queue while Willson teaches collecting and reporting build metrics using a shared build mechanism. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gu, Best, and Eggers in view of Willson because it would allow for collecting metrics from builds generated from a shared build module for a wide variety of developer projects. Advantageously, this approach provides a consistent solution for collecting and analyzing metrics across a diverse set of software builds for a given platform. Further, this approach allows metrics to be captured at various stages of a build, such as during pre-build (e.g., by evaluating developer source code) and during automated testing of the build. Further still, the metrics provided by the analysis engine may be produced in a report reviewable by e.g. developers, infrastructure managers, etc. Because the metrics are consistently collected via a common module used across different software builds, the reports describing the metrics may provide meaningful analytics, such as trends, outliers, and problem areas in one or more developer projects. Such metrics may be beneficial for an infrastructure team to review to better manage development teams creating applications on the software platform.

As per claim 11, Eggers teaches wherein the build queue instructions configured to: commit code revisions of the build requests and the request sets for which a build successfully completes ([0051] and [0055]).

As per claim 12, Willson teaches wherein the build request option includes a request set option that indicates if an associated build request is permitted to be included in a request set; the build queue instructions configured to: receive the build requests, at least one build request of the of the build requests having a request set option that indicates the at least one build request is not permitted to be included in any request set; and the subset instructions configured to: exclude the at least one build request during request set generation (col. 9, ll. 6-18).

As per claim 13, Gu further teaches the program instructions further comprising: user interface (UI) instructions configured to provide a UI for the build queue to one or more client devices of code developer requestors, the UI including: the request set option that is selectable by a developer requestor ([0016] and [0019]).

As per claim 15, Gu further teaches the program instructions further comprising: user interface (UI) instructions configured to provide a UI for the build queue to one or more client devices of code developer requestors, the UI providing at least one of: a queue status of the build requests and the request sets in the build queue; a completion indication of builds of the build requests and the request sets; or access to the one or more client devices of the code developer requestors for submitting respective build requests to the build queue ([0018]-[0019]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Best in view of Eggers in view of Willson as applied to claim 9 above, in view of Coulthard.

As per claim 10, Coulthard teaches wherein the risk factor instructions are configured to determine the risk factors based on values of one or more sub-factors comprising at least one of: a build request priority; a base commit identifier for a code change; an identity of a code developer requestor for the first build request or the second build request; a file type of a changed file for the first build request or the second build request; an amount of code change in the first build request or the second build request; a frequency of change for code over a time period; a number of previously failed compilations associated with a code change ([0032]); or a relationship between a changed file in the first build request and a changed file in the second build request.

Gu and Coulthard are both concerned with code management processes in a computing environment. Gu teaches managing a build queue while Coulthard teaches identifying false positive automated tests. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gu, Best, Eggers, and Willson in view of Coulthard because it would facilitate combining metrics from source code management tooling with analysis of the product and test code, and defect data to provide a test confidence value. The test confidence value may be used to determine whether the automated test should be reviewed for quality purposes. By doing so the automated test can be improved and the product defect that was yet to be discovered by customers can be corrected without any impact on customer satisfaction. Thus, the automated test system efficiently targets limited test resources to increase the quality of test automation.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Best in view of Eggers in view of Willson as applied to claim 9 above, in view of Swierc et al. (US 2016/0034270) (hereinafter Swierc).

As per claim 14, the combination of references above teach wherein risk factor instructions are configured to: 
	dynamically update the risk factors associated with the build requests based on at least one of:
		a number of pending build requests pending in the build queue; or 
		optimizing information associated with an unsuccessful completion of a build for a request set determined by error handling instructions (Swierc [0058]; [0065]; [0074]); and 
	wherein the subset instructions are configured to: divide a request set into two request subsets with an approximately equal number of copies of build requests based at least on a dynamically updated risk factor and responsive to a build of the request set not successfully completing (Swierc [0041]; [0051]; [0062]); and 
	wherein the queue optimizer instructions are further configured to: insert the request subsets to the build queue (Gu [0019]).

Gu and Swierc are both concerned with code management processes in a computing environment. Gu teaches managing a build queue while Swierc teaches estimating likelihood of code changes introducing defects. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gu, Best, Eggers, and Willson in view of Swierc because it would enable the system to preserve or increase the .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Best in view of Coulthard as applied to claim 16 above, in view of Bird et al. (US 2014/0053135) (hereinafter Bird).

As per claim 19, Bird teaches determining that the request set excludes a copy of a high-risk build request in the set based on its respective risk factor that corresponds to at least one of the one or more sub-factors ([0047]).

Gu and Bird are both concerned with code management processes in a computing environment. Gu teaches managing a build queue while Bird teaches predicting software build errors. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gu, Best, and Coulthard in view of Bird because it would provide for a system for predicting software build errors that have been developed to minimize delays associated with software build errors, provide faster feedback to a reporting component regarding high-risk change lists when the high-risk change lists are built in parallel, and select the change lists with the lower probabilities of causing a software build error.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Best in view of Coulthard as applied to claim 16 above, in view of Zawadzki.

As per claim 20, the combination of references above teach wherein the copy of the one or more build requests comprises at least two copies that are included in the request set, and each of the number of build requests remain in the build queue individually (Best fig. 4; [0047]-[0049]; and [0054] create copies of data blocks using a variety of factors identifying the probability of failure for each data block and prioritizing the copies having a high factor i.e. pend them ahead in the queue), the method further comprising: 
	determining a build for the separate build request was not completed successfully (Zawadzki col. 14, ll. 25-41); 
	removing the separate build request from the build queue (Zawadzki col. 14, ll. 25-41); 
	generating a first request subset comprising less than all copies of build requests in the request set based on an updated risk factor (Best fig. 4; [0047]-[0049]; and [0054] create copies of data blocks using a variety of factors identifying the probability of failure for each data block and prioritizing the copies having a high factor i.e. pend them ahead in the queue); 
	generating a second request subset comprising any remaining copies of build requests in the request set that are not included in the first request subset (Best fig. 4; [0047]-[0049]; and [0054] create copies of data blocks using a variety of factors identifying the probability of failure for each data block and prioritizing the copies having a high factor i.e. pend them ahead in the queue); and 
	providing the first request subset and the second request subset in the build queue ahead of the number of build requests that are pending in the build queue (Best fig. 4; [0047]-[0049]; create copies of data blocks using a variety of factors identifying the probability of failure for each data block and prioritizing the copies having a high factor i.e. pend them ahead in the queue).

Gu and Zawadzki are both concerned with code management processes in a computing environment. Gu teaches managing a build queue while Zawadzki teaches continuous software configuration, test, and build management. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gu, Best, and Coulthard in view of Zawadzki because by integrating the dependency management system into the build management system, numerous benefits accrue including the ability accommodate smaller software teams that are typically more efficient than large development teams. Further, the decomposition of larger applications into separate modules allows for more efficient management and distribution of software development across distributed organizations, since each distributed team is assigned to an entire module as opposed to splitting a module among multiple distributed teams and optimizing storage to reduce storage requirements.

Relevant Art Not Cited
Nicol et al. (US 2007/0168955) teach adding to and emptying a build queue.
Sawdon (US 2006/0041606) teaches retrieving and adding projects to a build queue.
Liu et al. (US 8,677,118) teach placing jobs into a build queue.
Erickson et al. (US 2007/0299730) teach releasing new assemblies into a build queue.
Angell (US 9,454,363) teach distributing jobs to a build queue.
Ash et al. (US 2016/0098295) teach appending, filling, and moving build queues.

Conclusion
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 



/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            October 22, 2021